MEMORANDUM **
Mohan Singh, a native and citizen of India, petitions pro se for review of a Board of Immigration Appeals (“BIA”) order denying his motion to reopen removal proceedings. To the extent we have jurisdiction, it is under 8 U.S.C. § 1252, and we review the denial of a motion to reopen for abuse of discretion. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Singh’s motion to reopen as untimely, where he filed the motion more than six months after the BIA’s final order of removal, see 8 C.F.R. § 1003.2(c)(2), and failed to submit new and material evidence of changed country conditions in India that would excuse the late filing, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004) (requiring circumstances to “have changed sufficiently that a petitioner who previously did not have a legitimate claim for asylum now has a well-founded fear of future persecution.”).
*222We lack jurisdiction to review the BIA’s February 2, 2005 order dismissing Singh’s underlying appeal because the petition for review is not timely as to that decision. See Martinez-Serrano v. INS, 94 F.Sd 1256, 1258 (9th Cir.1996).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.